Citation Nr: 0127516	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
patellofemoral syndrome with meniscal tear of the left knee.

2. Entitlement to an initial compensable evaluation for 
patellofemoral syndrome with meniscal tear of the right knee.

3.  Entitlement to an initial compensable evaluation for 
gastro-esophageal reflux disease (GERD).

4.  Entitlement to an initial compensable evaluation for 
sinusitis.

5.  Entitlement to an initial compensable evaluation for 
fractures of the right (major) index and middle fingers.

6.  Entitlement to an initial compensable evaluation for left 
(minor) ulnar nerve transposition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1999, with eleven years, two months, and eleven days 
of prior active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for patellofemoral 
syndrome with meniscal of the right and left knees, GERD, 
sinusitis, fractures of the right (major) index and middle 
fingers, and left (minor) ulnar nerve transposition, and 
assigned each disability a zero percent (noncompensable) 
evaluation.


REMAND

A review of the record reveals that the RO received VA Forms 
9, in November 2000 and January 2001, in which the veteran 
requested a hearing before a traveling member of the Board.  
Thereafter, the RO scheduled a hearing for September 2001.  
In correspondence submitted by the veteran in August 2001, he 
requested that the hearing be rescheduled as he had a 
previous work-related commitment that would prevent him from 
attending the hearing.  Since the record does not show that 
the hearing was rescheduled a remand is required to correct a 
procedural defect. 

Pursuant to 38 C.F.R. § 20.700(a) (2001), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991) (pertaining specifically to hearings before the 
Board). In light of the foregoing and to ensure full 
compliance with due process requirements, the veteran should 
be scheduled for a hearing before a traveling member of the 
Board. 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board Hearing.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2001). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




